DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claim listing recites various acronyms, e.g. “IO”, “VM”, “NVM”, etc. Please include the full word that correspond to each letter of the acronym followed by the acronym in parenthesis in at least the first instance of said acronym recited in the listing.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a non-transitory computer readable medium which includes an open-ended definition in the specification. The definition as disclosed in paragraphs [0088]-[0089] is not limited to physical hardware and is recited as “may be any” physical media and therefore not restricted to only physical media. Furthermore, examples of hardware storage are provided but these are by way of examples, “and not by limitation”. Therefore, the definition is not limited to only hardware storage. Under the broadest reasonable interpretation, any open-ended definition would include signals, which are non-statutory per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16803630 (hereinafter ‘630). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘630 application are anticipated by the claims of the instant application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11-13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 8806161) in view of Marathe et al. (US 85827990).

With respect to claim 1, Natanzon discloses: intercepting an IO issued by an application, the IO including IO data and IO metadata (Fig. 5, 505, Fig. 2, col. 4, lines 15-18, col. 12, lines 41-43); 
storing the IO data in an IO buffer (col. 10, lines 52-56); 
writing the IO metadata and a pointer, but not the IO data, to a splitter journal in memory, wherein the pointer points to the IO data in the IO buffer (col. 12, lines 43-45, Fig. 2); 
forwarding the IO to storage (col. 12, lines 47); and 
asynchronous with operations occurring along an IO path between the application and storage, evacuating the splitter journal by sending the IO metadata and the IO data from the splitter journal to a replication site (col. 12, lines 48-50).  
	Natanzon does not specifically disclose a VM.
	However, Marathe discloses a VM (col. 8, lines 30-55).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marathe to reduce unacceptable latency when performing a live migration (col. 1 lines 5-34, Marathe).
With respect to claim 2, Natanzon discloses: wherein writing the pointer and IO metadata to the splitter journal site does not increase a latency associated with the operations between the application and storage (col. 10, lines 52-60)

With respect to claim 3, Natanzon discloses, asynchronous with operations occurring along an IO path between the application and storage, sending the IO data from the IO buffer to the replication site (col. 12, lines 48-50).

With respect to claim 4, Marathe discloses: maintaining write order fidelity of incoming lOs from the VM as the VM migrates from a first host to a second host, and maintaining write order fidelity comprises marking each incoming IO with a session number (col. 8, lines 30-55, inhereint in WOF is incorporating IOs with session numbers).  

With respect to claim 5, Marathe discloses: receiving lOs from two different hosts as the VM migrates from one of the hosts to the other host, and maintaining write order fidelity of the lOs (id.).

With respect to claim 8, Natanzon discloses: wherein the memory comprises NVM (col. 7, lines 31-35).

With respect to claim 10, Natanzon discloses: wherein the IO path comprises a path between the application and a splitter, and a path between the splitter and the storage (Fig. 2, 5).

With respect to claims 11-15, 18, and 20, they recite similar limitations as claims 1-5, 8, and 10, respectively, and are therefore rejected under the same citations and rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 8806161) in view of Marathe et al. (US 85827990) further in view of Natanzon (US 8600945, hereinafter ‘945).

With respect to claim 9, Natanzon and Marathe do not specifically disclose: wherein pat of the method is performed inside a hypervisor kernel.
	However, the ‘945 patent discloses: wherein pat of the method is performed inside a hypervisor kernel (col. 4, lines 57-64).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate virtualization and hypervisors as taught by the ‘945 patent to ensure physical resources are not sitting idle and are utilized to capacity.

With respect to claim 19, it recites similar limitations as claim 9, and is therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195